                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                     3:20-cv-00149-MOC-DCK

    MAACO FRANCHISOR SPV, LLC,                     )
    successor in interest to, MAACO                )
    FRANCHISING, LLC, f/k/a, MAACO                 )
    FRANCHISING, INC.,                             )
                                                   )
                      Plaintiffs,                  )
                                                                       ORDER
    v.                                             )
                                                   )
    KENNEVAN, LLC, ZACHARY                         )
    LAFFERTY, and KARA LAFFERTY,                   )
                                                   )
                      Defendants.                  )

               THIS MATTER is before the Court on Plaintiff’s Motion for Preliminary Injunction

(Doc. No. 3). Having considered Plaintiff’s motion and reviewed the pleadings, the Court enters

the following Order.

         I.       Background

         In this breach of contract action, Plaintiff Maaco Franchisor SPV, LLC has named as

Defendants Kennevan, LLC, Zachary Lafferty, and Kara Lafferty. 1 Plaintiff alleges that

Defendants violated the parties’ Franchise Agreement dated March 28, 2011 (the “Franchise

Agreement”). More specifically, Plaintiff alleges that Kennevan and Maaco entered into the

Franchise Agreement and that the Laffertys executed a Personal Guaranty guaranteeing all of

Kennevan’s obligations under the Franchise Agreement and agreeing to be jointly and severally

bound by the Franchise Agreement terms. The Franchise Agreement gave Kennevan the right to

operate a Maaco Center located at 4505 S. 84th Street in Omaha, Nebraska (the “Franchise



1    “Plaintiff” or “Maaco” refers to the two Maaco entities named as Plaintiffs in the Complaint.

                                                       -1-



              Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 1 of 13
Location”). (Doc. No. 1 at ¶ 19: Compl.). Maaco alleges that Kennevan breached the Franchise

Agreement’s terms by (1) ceasing to operate a Maaco franchise at the Franchise Location; (2)

failing to pay the required royalties and advertising fees; and (3) operating a competing business

at the Franchise Location, in violation of a covenant not to compete in the Franchise Agreement

and Personal Guaranty. (Id. at ¶ 25).

       Specifically, as to the covenant not to compete, Defendants agreed that during the term of

the Franchise Agreement, Defendants would not “[o]wn, maintain, engage in, be employed by,

finance, assist or have any interest in any other business providing, in whole or in part, motor

vehicle painting or body repair services or products.” (Verified Compl. at Ex. 1,

Article18(B)(3)). In addition, Defendants agreed that for a period of one (1) year following the

termination or expiration of the Franchise Agreement or the date of compliance, whichever

occurred later, they would not “directly or indirectly, for [themselves], or through, on behalf of,

or in conjunction with any person, persons, [or legal entity] . . . [o]wn, maintain, engage in, be

employed by, finance or make loans to, advise, assist, or have any interest in or relationship or

association with any business providing, in whole or in part, motor vehicle painting or body

repair services or products at the premises of the [Franchise Location] or within a radius of ten

(10) miles of the [Franchise Location] or of any other Maaco Center or MAACO location that

was in existence at the time [Kennevan] signed [the] Franchise Agreement.” (Id. at ¶ 29; Ex. 1,

Article 18(C)(2)).

       According to Plaintiff Maaco, during their term as authorized Maaco franchisees,

Defendants breached their obligations and promises under the Franchise Agreement by ceasing

to operate a Maaco franchise at the Franchise Location, failing to pay Maaco all of the required



                                                 -2-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 2 of 13
royalties and advertising fees, and operating a competing business at the Franchise Location. (Id.

at ¶¶ 40-42 and 47-49). Accordingly, on December 24, 2019, Maaco provided notice to

Defendants of their breach of the Franchise Agreement and demanded that Defendants comply

with their obligations arising under the same. (Id. at ¶ 30).

       Defendants counter that that they terminated the Franchise Agreement effective October

28, 2019, due to Maaco’s substantial and material breaches of the Franchise Agreement—

specifically, because Maaco failed to properly advertise and generate business for the franchise,

making it impossible for Defendants to continue operating the Franchise Business. Defendants

further assert that, after they terminated the Franchise Agreement, Mr. Lafferty immediately

removed all references to the Maaco name from the exterior and interior of the building;

immediately stopped using any and all Maaco information, including, but not limited to, all

manuals, operating systems, publications, policies, methods, systems and procedures; and started

operating a new and distinct business based on Mr. Lafferty’s wholesale dealership work called

AllStar Auto Body & Paintworks. Maaco alleges that Defendants are operating this new

business in violation of the agreed-to covenant not to compete in the Franchise Agreement.

Maaco requests that the Court enter a preliminary injunction, directing Defendants to

       1. Cease and refrain, from (1) any further use of Maaco’s trade name, logo,
       marks, advertising, telephone listing, forms, manuals, products, computer
       software, merchandise, and all other things and materials of any kind which are
       identified or associated in the mind of the consuming public with Maaco; (2)
       diverting or attempting to divert any business or customer of Maaco to any
       competitor, by direct or indirect inducement; or (3) doing or performing, directly
       or indirectly, any other act injurious or prejudicial to the goodwill associated with
       Maaco’s trade name, logo, marks, or any other thing or material of any kind
       which are identified or associated in the mind of the consuming public with
       Maaco.

       2. Cease and refrain, from directly or indirectly (such as through corporations or


                                                 -3-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 3 of 13
         other entities owned or controlled by them) owning, maintaining, engaging in,
         being employed by, financing or making loans to, assisting, advising, or having
         any interest in or relationship or association with any business providing, in whole
         or in part, motor vehicle painting or body repair services or products until such
         time as the Franchise Agreement is terminated.

         3. Cease and refrain, for one (1) year following the termination of the Franchise
         Agreement or from the date of compliance with their obligations arising
         thereunder, whichever occurs later, from directly or indirectly (such as through
         corporations or other entities owned or controlled by them), owning, maintaining,
         engaging in, being employed by, financing or making loans to, assisting, advising,
         or having any interest in or relationship or association with any business
         providing, in whole or in part, motor vehicle painting or body repair services or
         products at the premises previously occupied as a Maaco center located at 4505
         South 84th Street, Omaha, Nebraska or within a radius of ten (10) miles of such
         location or of any other Maaco center or Maaco location that was in existence at
         the time than Kennevan signed the Franchise Agreement.

   II.      Legal Standard

         Whether to grant injunctive relief is within the sound discretion of the district court. See

Hughes Network Sys. v. InterDigital Commc’ns Corp., 17 F.3d 691, 693 (4th Cir. 1994).

However, granting a preliminary injunction “requires that a district court, acting on an incomplete

record, order a party to act, or refrain from acting, in a certain way. The danger of a mistake in

this setting is substantial.” Scotts Co. v. United Indus. Corp., 315 F.3d 264, 284 (4th Cir. 2002)

(citations and internal quotations omitted). Consequently, a preliminary injunction is “an

extraordinary remedy . . . which is to be applied ‘only in [the] limited circumstances’ which clearly

demand it.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 811 (4th Cir. 1992)

(quoting Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 800 (3d Cir. 1989)). The

injunction must “be tailored to restrain no more than what is reasonably required to accomplish its

ends.” Consolidation Coal Co. v. Disabled Miners of S. W. Va., 442 F.2d 1261, 1267 (4th Cir.

1971).



                                                 -4-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 4 of 13
           To secure a preliminary injunction, a party must establish (1) that it is likely to succeed

on the merits; (2) that it is likely to suffer irreparable harm in the absence of preliminary relief;

(3) that the balance of equities tips in its favor; and (4) that an injunction is in the public interest.

See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008). While a balancing test was

previously used, today every preliminary injunction factor must be “satisfied as articulated” and

courts “must separately consider each Winter factor.” Pashby v. Delia, 709 F.3d 307, 320 (4th

Cir. 2013) (citing The Real Truth About Obama, Inc. v. FEC, 575 F.3d 342, 347 (4th Cir. 2009)).

    III.      Discussion

           a. Likelihood of Success on the Merits

           In support of the preliminary injunction motion, Plaintiff contends that it is likely to

succeed on its breach of contract claims against Defendants and, specifically, on the claim for

breach of the covenant not to compete. In opposing the motion for preliminary injunction,

Defendants contend that, assuming that the non-compete clause in the Franchise Agreement is

valid and enforceable, Maaco is still not entitled to the equitable injunctive relief sought due to

its own material breach of the Franchise Agreement in that: Maaco failed to provide Defendants

with the contractually required advertising and marketing, and instead diverted such funds to

boost its bottom line in an effort to appear attractive for potential buyers; and Maaco’s failure to

perform its fundamental contractual obligations to Defendants completely undermined

Defendants’ ability to succeed as a Maaco franchise, sabotaged the success of Defendants’

business, and made it impossible for Defendants to continue as a franchisee. Defendants

maintain that, under such circumstances, Maaco is not entitled to enforce the restrictive

covenant. See Maaco Franchising, LLC v. Ghirimoldi, No. 3:15-CV-99, 2015 WL 4557382, at



                                                    -5-



      Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 5 of 13
**6–7 (W.D.N.C. July 28, 2015). As Defendants note, relief to enforce the terms of a

noncompete will not be granted to a party who has committed a breach that is substantial and

material and goes to the heart of the agreement. Combined Ins. Co. of Am. v. McDonald, 36

N.C. App. 179, 183, 243 S.E.2d 817, 819 (1978) (citing Wilson v. Wilson, 261 N.C. 40, 43, 134

S.E.2d 240, 242 (N.C. 1964)). This is so because North Carolina “courts have long recognized

that a party seeking equitable relief, such an injunctive relief, must come before the court with

‘clean hands.’” Combined Ins. Co. of Am., 36 N.C. App. at 182, 243 S.E.2d at 819. A breach is

substantial and material if it is one that “is such an essential part of the bargain that the failure of

it must be considered as destroying the entire contract; or where it is such an indispensable part

of what both parties intended that the contract would not have been made with the covenant

omitted[.]” Wilson, 261 N.C. at 43, 134 S.E.2d at 242–43.

        In turn, Maaco contends that Defendants have not pointed to any specific language in the

Franchise Agreement that was breached and, furthermore, that Defendants have not challenged

the enforceability of the non-compete provisions of the Franchise Agreement. Maaco, therefore,

contends, that it has a strong likelihood of succeeding on the claim for breach of the non-

compete provision in the Franchise Agreement. After reviewing the pleading and the Franchise

Agreement language, the Court finds that this factor weighs in favor of granting the motion for

preliminary injunction, as there a strong likelihood that will Maaco will prevail on its claim that

Defendants have breached at least the non-compete clause in the Franchise Agreement, and

perhaps other provisions of the Franchise Agreement.

        b. Irreparable Harm

        Next, the Court considers whether Maaco is likely to suffer irreparable harm from



                                                  -6-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 6 of 13
Defendants’ actions. As a threshold matter, Maaco must make a “‘clear showing of irreparable

harm . . . and the required irreparable harm must be neither remote nor speculative, but actual

and imminent.’” Scotts Co. v. United Indus. Corp., 315 F.3d 264, 283 (4th Cir. 2002) (citing

Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 812 (4th Cir. 1991)). This rule

applies equally to Maaco’s claimed potential loss of customers or the threat of a loss of goodwill;

such harm must be “actual and imminent.” Direx, 952 F.2d at 812. This is so because “‘[t]he

basis for injunctive relief in the federal courts has always been irreparable harm and inadequacy

of legal remedies.’” Id. (citing Samson v. Murray, 415 U.S. 61, 88 (1974)).

       In support of its position that Maaco will be irreparably harmed absent a preliminary

injunction, Maaco argues that “[i]n the wake of a franchisee’s breach of the Franchise

Agreement and cessation of operation as a Maaco center, one of Maaco’s top priorities is to re-

establish an authorized Maaco Center in order to retain its goodwill and market share in the

market that was formerly served by Defendants.” (Doc. No. 3-1 at p. 11). Maaco also claims

that “[i]f Defendants are allowed to operate a competing Center at the same location or within

the covenanted geographical area and to continue to use the knowledge, training, and

confidential and proprietary information that they gained from Maaco, they would unfairly

achieve a significant competitive advantage over all of the legitimate Maaco centers in this

area[.]” (Id. at p. 12). Finally, in support of the preliminary injunction motion, Maaco argues

that “if Defendants are allowed to violate the covenant not to compete contained in their

Franchise Agreement, other franchisees will be tempted to leave the franchise system after they

have been afforded the opportunity to gain the benefit of the knowledge and training provided by

the system.” (Id.).



                                                -7-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 7 of 13
       In response, Defendants first maintain that there is no evidence that AllStar Auto Body &

Paintworks is a competing Center. Defendants contend that the evidence establishes, instead,

that the wholesale work with local car dealerships forming the basis of AllStar Auto Body &

Paintworks business is not the type of business Maaco typically targeted, solicited, or sought to

develop. Furthermore, Defendants maintain that no customer has ever confused AllStar Auto

Body & Paintworks as a Maaco-affiliated shop. Defendants contend that there is no evidence

that Defendants are using “the knowledge, training, and confidential and proprietary information

that they gained from Maaco.” Defendants contend that, to the contrary, AllStar Auto Body &

Paintworks is based on a separate business model than that of Maaco, and was developed by the

sweat, equity, and hard work of Mr. Lafferty alone.

       Defendants further contend that there is no evidence that Defendants’ operation of

AllStar Auto Body & Paintworks is giving Defendants a significant competitive advantage over

all of the legitimate Maaco centers in the area. Instead, when customers come to AllStar Auto

Body & Paintworks looking for a Maaco center, Mr. Lafferty refers them to the only other

Maaco center in the Omaha area. Defendants contend that Maaco has not alleged that it has

actually lost customers since Defendants have been operating AllStar Auto Body & Paintworks,

and Defendants maintain that this is because such facts do not exist. Defendants maintain that

the Franchise Business started losing customers over two years ago as a direct result of Maaco’s

actions. Defendants assert that they pleaded for help for over two years to no avail, while Maaco

converted all advertising and marketing funds from its franchisees in order to benefit itself.

Defendants contend that Maaco cannot establish that it has suffered any irreparable harm related

to the non-compete clause and that any harm Maaco has suffered as a result of the dwindling



                                                -8-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 8 of 13
Franchise Business was a result of its own actions, not those of Defendants.

       The Court has carefully considered the record and both parties’ arguments regarding

irreparable harm, and the Court finds that Maaco has not made a clear showing of irreparable

harm caused by Defendants’ actions. Thus, this factor weighs against granting the preliminary

injunction motion.

       c. Whether the Balance of Equities Weighs in Plaintiff’s Favor

       Next, as to whether the balance of equities weighs in Plaintiff Maaco’s or Defendants’

favor, Defendants assert that it is ironic that Maaco argues that “[a]ny harm resulting to

Defendants from the requested injunction would be entirely self-inflicted” because the exact

opposite is true. Again, Defendants maintain that Maaco did nothing for over two years while

the Franchise Business suffered and eventually failed. Defendants maintain that Maaco never

took any action with respect to Defendant’s “lack of retail business and customers” as identified

by two separate Regional Directors. Defendants assert that the Franchise Business’ revenues and

profitability continued to radically decline over a two-year period, a fact known by Maaco due to

the required reports pursuant to the Franchise Agreement. See (Doc. No. 1-1, Franchise

Agreement, p. 6 ¶ 5.B.). Defendants maintain that the only action Maaco did take—ceasing all

television adverting—actually hurt the Franchise Business further. When a plaintiff causes its

own harm, a preliminary injunction is not warranted. See A Squared Joint Venture v. United

States, 133 Fed. Ct. 291, 299 (2017). In addition, Defendants maintain that preventing

Defendants from operating AllStar Auto Body & Paintworks would create real, serious hardships

for Defendants. Defendants note that, since 2008, Mr. Lafferty’s sole source of income has been

the Franchise Business, and since that failed, AllStar Auto Body & Paintworks is the only way



                                                -9-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 9 of 13
Mr. Lafferty can support his family. Defendants own the building where Mr. Lafferty has

worked since 2008, and he has established his own good will with the wholesale dealership work

that supports AllStar Auto Body & Paintworks.

       Here, the Court finds that the balance of equities weighs in favor of denying the

preliminary injunction, particularly given that AllStar Auto Body & Paintworks is the sole source

of income for Mr. Lafferty and, as he explains, the only way he can support his family. To the

contrary, Maaco is a large corporation that will continue to operate successfully if the

preliminary injunction is denied. Furthermore, even if the preliminary injunction is denied at

this time, if Maaco ultimately succeeds on the breach of contract claim against Defendants,

Maaco can still recover any monetary damages to which it is entitled. Courts have found that the

balance of equities tips in favor of a former franchisee when the hardship to the franchisee

involves his sole livelihood. See, e.g., Prosperity Sys., Inc. v. Ali, No. CCB-10-2024, 2010 WL

5174939, at *6 (D. Md. Dec. 15, 2010) (“The court recognizes that [the plaintiff frachisor’s]

hardships are serious and real, and that courts in the past have found the balance of equities to tip

in favor of the franchisor when a former franchisee violates a covenant not to compete. . . . In

this case, however, [the defendant’s franchisee’s] hardship outweighs [the plaintiff frachisor’s].

[The defendant franchisee] is a small businessman. If the court enjoins him from operating his

restaurant under his own name, he will likely lose his business and be unable, at least for some

period of time, to support himself or his family. Further, he has been operating a pizza restaurant

at that location for many years, arguably establishing his own good will with customers.”)

(internal citation omitted). In sum, the Court finds that the balance of equities weighs against

granting the preliminary injunction motion.



                                                -10-



     Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 10 of 13
       d. Whether an Injunction is in the Public Interest

       Maaco’s argument that a preliminary injunction is in the public interests focuses on two

concepts. First, Maaco maintains that the public derives substantial benefit from the services

provided by those who, like Maaco, train entrepreneurs and develop new businesses. Second,

Maaco maintains that if the covenant is not enforced, Defendants will continue to mislead the

public, unfairly compete with Maaco’s authorized area franchisees, unfairly capitalize on

Maaco’s trade secrets, and unfairly piggyback on Maaco’s goodwill. Maaco argues that the

public interest is served when parties are required to uphold their contracted-for agreements and,

therefore, this Court should enter the preliminary injunction, thereby enforcing the covenant not

to compete.

       In response, Defendants assert that the public derives substantial benefit from the service

provided by entrepreneurs, but that the entrepreneur in this case is Mr. Lafferty, not Maaco.

Defendants assert that Mr. Lafferty can produce an income today through his own entrepreneur

spirit based on the good will he exclusively developed through the wholesale dealership

business. Furthermore, Defendants maintain that for two years, Mr. Lafferty sought out Maaco’s

services to help “develop” his business, and time and time again, he was told “corporate did not

want to talk” to him.

       Defendants assert that, in addition, there is absolutely no evidence that Defendants’

operation of AllStar Auto Body & Paintworks is misleading the public, unfairly competing with

Maaco’s authorized area franchisees, unfairly capitalizing on Maaco’s trade secrets, or unfairly

piggybacking on Maaco’s goodwill. To the contrary, Defendants are referring any customer that

comes in looking for Maaco to the only other Maaco center in the Omaha area. And, as argued



                                               -11-



    Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 11 of 13
above on several different points, Defendants maintain that AllStar Auto Body & Paintworks is

capitalizing on the sweat and goodwill of Mr. Lafferty alone. Defendants reiterate that, but for

Mr. Lafferty’s hard work, he would be unemployed and unable to support his family, and such

result would not be “in the public interest.”

        The Court finds that the final factor is neutral as to whether the preliminary injunction

should be issued. Nevertheless, the Court concludes that, applying all of the above Winter

factors, the factors weigh against granting Plaintiff’s preliminary injunction motion. Thus, the

motion for preliminary injunction will be denied.

IV.     Conclusion

        Here, the Court finds that Maaco has failed to meet the high burden required for entry of

the extraordinary remedy of a preliminary injunction.2 Application of the Winter factors results

in a tipping of the balance in favor of Defendants. Accordingly, Maaco’s Motion for a

Preliminary Injunction will be denied.

                                            ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Preliminary Injunction

(Doc. No. 3) is DENIED.




2 Defendants argue, alternatively, that Plaintiff’s counsel failed to confer and attempt in good
faith to resolve areas of disagreement with Defendants’ counsel and failed to describe any
attempts to confer with Defendants’ counsel in Plaintiff’s Motion for Preliminary Injunction as
required by this Court’s local rules. See LCvR 7.1(b). Defendants further argue that Plaintiff’s
counsel failed to confer regarding this Motion for Preliminary Injunction. According to LCvR
7.1(b), “a motion that fails to show that the parties have properly conferred or attempted to
confer may be summarily denied.” The Court is denying the motion for preliminary injunction
after applying the Winter factors. Thus, the Court does not consider this alternative ground for
denying the preliminary injunction motion.


                                                -12-



      Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 12 of 13
Signed: September 17, 2020




                                  -13-



   Case 3:20-cv-00149-MOC-DCK Document 28 Filed 09/17/20 Page 13 of 13
